PRIMECAP Odyssey Funds c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 March 2, 2012 Via EDGAR Transmission U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C.20549 Re:PRIMECAP Odyssey Funds File Nos.333-117063 and 811-21597 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, PRIMECAP Odyssey Funds (the “Trust”) hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated February 28,2012, and filed electronically as Post-Effective Amendment No. 12 to the Trust’s Registration Statement on Form N-1A on February 28, 2012. If you have any questions or require further information, do not hesitate to contact the undersigned at (414) 765-6620. Sincerely, /s/ Alia Mendez Alia Mendez, Esq. for U.S. Bancorp Fund Services, LLC
